Citation Nr: 1455529	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  13-25 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1964 to June 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan that granted service connection for PTSD and assigned a 30 percent rating, effective September 15, 2005.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service-connected PTSD is currently evaluated as 30 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Veteran was most recently afforded a VA psychological evaluation in June 2010.  The Board regrets further delay, but given the length of the intervening period, another VA examination is needed to determine the current severity of his service-connected PTSD. 

During the June 2010 VA examination, the Veteran indicated he received Social Security Administration (SSA) benefits.  Medical records considered in connection with an SSA determination are constructively of record and must be secured.

A review of the record shows that the most recent VA treatment records date from March 2013.  VA's duty to assist requires that any outstanding VA treatment records be obtained and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1. Contact the Veteran and request him to identify all medical providers from whom he has sought treatment for his service-connected PTSD and to complete and provide any authorizations necessary for VA to obtain all identified treatment records for each medical treatment provider identified.  After securing the necessary authorization forms, attempt to obtain all identified pertinent medical records.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

2. Obtain from SSA copies of their decision awarding the appellant SSA disability benefits and the record upon which the award was based.  If such records are unavailable, the reason for their unavailability must be explained for the record.

3. Obtain all of the Veteran's VA treatment records from March 2013 to the present which have not yet been associated with the record, including records from the Detroit, Michigan VA medical center (VAMC).  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

4. Then, arrange for a VA psychiatric evaluation of the Veteran to determine the current severity of his PTSD. Based on examination and interview of the Veteran, and review of the record, the examiner should identify all symptoms and impairment associated with the Veteran's PTSD, noting their frequency and severity.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

5. After undertaking any other development deemed appropriate, the AOJ should readjudicate the issue of entitlement to an initial rating in excess of 30 percent for PTSD.  If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



